Citation Nr: 9935941	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  98-06 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a skin rash.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the claim as not well 
grounded.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer at the RO in March 1999, a 
transcript of which is of record.  It is noted that in a 
March 1999 Supplemental Statement of the Case, the Hearing 
Officer accepted the claim as well grounded, and proceeded to 
deny the claim on the merits.  


FINDINGS OF FACT

1.  The veteran was treated for a skin rash on the right side 
of his back in June and August 1967, while on active duty.

2.  The medical evidence shows that the veteran has current 
diagnoses of tinea corporis and vitiligo on the back.

3.  The veteran has stated that he continued to have a skin 
rash on his back ever since service, but that he did not 
think it was serious enough to seek medical attention until 
many years after his discharge.


CONCLUSION OF LAW

The claim of entitlement to service connection for a skin 
rash is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Savage v. Gober, 10 Vet. App. 488 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  The Court has held that if the disability is of a 
type as to which lay observation is competent to identify its 
existence (conditions that lend themselves to lay observation 
such as flat feet), medical causation evidence may not be 
necessary.  Savage, supra, Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Horowitz v. Brown, 5 Vet. App. 217, 221-22 
(1993); Budnik v. Derwinski, 3 Vet. App. 185, 186-87 (1992); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Section 3.303(b) provides that continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Moreover, a 
condition "noted during service" does not require any type 
of special or written documentation, such as being recorded 
in an examination report, either contemporaneous to service 
or otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id. at 496-97.  Either evidence contemporaneous with service 
or the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
However, medical evidence is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.

Background.  The veteran's skin was clinically evaluated as 
normal on his May 1964 enlistment examination.  At that time, 
the veteran reported that he had experienced a tumor, growth, 
cyst, or cancer.  Specifically, he stated that he had a tumor 
removed from his right knee when he was sixteen.  His service 
medical records show that he was treated for a rash on the 
right side of his back in June and August 1967.  On his June 
1968 release from active duty examination, the veteran's skin 
was clinically evaluated as normal.

The evidence on file shows that the veteran was stationed in 
the Republic of Vietnam from October 1966 to October 1967.

A VA medical examination in February 1969 reflects that the 
veteran's skin was clinically evaluated as normal.

The veteran's claim of entitlement to service connection for 
a skin rash was received by the RO in September 1997.  At 
that time, the veteran stated that it was a recurrent 
disability that started as a skin rash on his back while he 
was stationed in Vietnam.  He stated that over the years the 
rash had caused a loss of pigmentation, and had migrated to 
the front of his chest.  It is noted that the only medical 
treatment the veteran identified for his skin rash was at VA 
medical facilities.  

Various VA medical records are on file which cover the period 
from July 1992 to January 1998.  Among other things, these 
records show treatment for insomnia, post-traumatic stress 
disorder (PTSD), hypertension, low back pain, laceration of 
the left finger, and sinusitis.  Regarding his skin rash 
claim, these records also show diagnoses of nevus sebaceous 
of the scalp, tinea pedis, tinea corporis, and vitiligo on 
the back.  Records from January 1998 note that the veteran's 
skin was found to be scaly (fine) with multiple hypopigmented 
patches.

At his March 1999 personal hearing, the veteran testified 
that he developed a skin rash on his back while stationed in 
Vietnam and that he sought treatment for this rash.  He was 
given medication that initially helped to clear up his rash, 
but the rash reoccurred two months later in the same spot.  
The veteran stated that he was not given a diagnosis at that 
time; he was just told he had a rash.  He asserted that he 
continued to have a rash on his back ever since his period of 
active duty.  After service, he did not seek treatment for 
the condition until the 1990s, when it began to spread to 
other parts of his body.  The veteran showed his skin to the 
Hearing Officer, who commented that he saw areas of 
depigmentation.

Later in March 1999, the Hearing Officer confirmed and 
continued the denial of service connection for a skin rash.  
The Hearing Officer noted that he accepted the veteran's 
claim as well grounded, and, therefore, considered the merits 
of the claim.  Among other things, the Hearing Officer 
summarized the veteran's service medical records and post-
service VA treatment records.  It was noted that the first 
documentation of any skin condition in the VA treatment 
records was in 1994.  Based on the foregoing, the Hearing 
Officer held that since the skin condition treated in service 
was not found on examination at separation from service, nor 
on the VA examination shortly after service, and was not 
claimed or treated at any time for approximately thirty years 
following service, it could not be reasoned that the in-
service conditions was chronic, nor that the current 
condition was related to the in-service condition.


Analysis.  In the instant case, the Board finds that the 
veteran's claim of entitlement to service connection for a 
skin rash is well grounded pursuant to the test outlined in 
Savage, supra.  The veteran was diagnosed with a skin rash 
during service, and has been found to have a current skin 
rash disability.  Further, he has alleged continuity of 
symptomatology from service to the present.  

The question becomes whether medical evidence is needed to 
demonstrate a relationship between the present skin disorder 
and the demonstrated continuity of symptomatology, or whether 
lay evidence will suffice.  The answer depends on the nature 
of the veteran's present condition, i.e., whether it is of a 
type that requires medical expertise to identify it as the 
same condition as that in service, or whether it can be so 
identified by lay observation.  A skin rash is the type of 
disability as to which lay observation is competent to 
identify its existence (see Falzone, 8 Vet. App. at 403 and 
Harvey, 6 Vet. App. at 393 for the proposition that medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet).  
Accordingly, the Board concurs with the RO hearing officer 
that the claim is well grounded.

Adjudication of the veteran's claim of service connection for 
a skin rash does not end with the finding that the case is 
well-grounded.  In determining that the veteran's claim is 
well-grounded, the credibility of evidence has been presumed 
and the probative value of the evidence has not been weighed.  
However, once the claim is found to be well-grounded, the 
presumption that it is credible and entitled to full weight 
no longer applies.  

In the adjudication that follows, the Board must account for 
the evidence which it finds to be persuasive or unpersuasive, 
analyze the credibility and probative value of all material 
evidence submitted by and on behalf of a claimant, and 
provide the reasons for its rejection of any such evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 
461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  
The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  An expressed recognition of the 
difficulties of remembering specific dates or events that 
happened long ago would also be pertinent.  The Court in 
Savage noted that in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage at 496.

As indicated above, there is an approximate thirty year gap 
between the veteran's treatment in-service for a skin rash, 
and his current disability.  Further, the veteran has 
testified that he did not seek treatment for the skin rash on 
his back until the 1990s.  Therefore, the Board is of the 
opinion that a medical examination would be of significant 
help in determining whether the veteran incurred a chronic 
skin rash disability while on active duty.  Accordingly, the 
Board concludes that a remand is necessary for a fair and 
full determination of the veteran's claim.


ORDER

The claim of entitlement to service connection for skin rash 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for 
skin rash is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
stated above, this case is hereby REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his skin rash 
since January 1998.  After securing the 
necessary release, the RO should obtain 
these records.

2.  After obtaining these records, the 
veteran should be afforded an examination 
to determine the nature and etiology of 
his current skin rash.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner must express opinions as to 
whether it is as likely as not that the 
veteran incurred a chronic skin rash 
disability while on active duty and 
whether the veteran's current skin rash 
is related to the rash he had while on 
active duty.  If the examiner cannot make 
this determination without resort to 
speculation, it must be so stated.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the medical examination to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


